Citation Nr: 0414840	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  02-10 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for a pulmonary disorder 
(claimed as chronic obstructive pulmonary disorder (COPD) or 
bronchitis).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The record indicates that the veteran had active military 
service from June 1966 to May 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  The veteran perfected a timely appeal of the May 2002 
determination with regard to the above issue.  

In September 2003, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge in San Antonio, 
Texas.  A transcript of that hearing is of record.  

The Board notes that, in January 2003, the RO also denied the 
veteran's claim for service connection for a right hip 
disorder secondary to a service-connected right knee 
disorder.  A notice of disagreement with that determination 
was received in April 2003.  A statement of the case was 
issued in June 2003.  In his VA Form 9, received in June 
2003, the veteran stated that he was only appealing the 
denial of service connection for COPD (claimed as 
bronchitis).  Therefore, the issue of entitlement to service 
connection for a right hip condition is no longer in 
appellate status and will not be addressed by the Board at 
this time.  

For the reasons set forth below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran further if 
action is required on his part.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
In addition, VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA requires that VA must 
provide notice that informs the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  
Furthermore, VA must "also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107. 

The veteran essentially contends that his pulmonary disorder, 
currently diagnosed as COPD was incurred in service.  He has 
advanced essentially two theories of entitlement to service 
connection for this disorder.  First, the veteran contends 
that his pulmonary disorder is a result of his exposure to 
asbestos while stationed in Vietnam.  Second, he maintains 
that he began smoking cigarettes upon entering the Air Force 
in 1966, and he continues to smoke today.  At his personal 
hearing in September 2003, the veteran indicated that he was 
exposed to asbestos because they installed tiles on the 
floors and walls that contained asbestos during his period of 
service in Vietnam.  He also testified that he started 
smoking upon his entry into military service.  The veteran 
noted that, during basic training, just everyone smoked and 
stated that he smoked approximately 1 1/2 packs of cigarettes a 
day.  He contends that he never smoked prior to military 
service.  The veteran indicated that he first developed 
difficulty breathing in the late 1970's; that he got sick 
every 18 months; and that his shortness of breath got 
progressively worse during his remaining period of service.  
He argued that the service medical records clearly showed a 
decrease in the his pulmonary health as reflected by a March 
1983 pulmonary function test (PFT), which showed compromise 
in his pulmonary capacity.  The veteran indicated that after 
service he went to a civilian doctor who placed him on an 
atomizer.  

A review of the veteran's service medical records reflects 
that, in September 1975, the veteran was seen for sudden 
onset of right chest pain; he indicated that the pain 
radiated to his back.  The veteran noted that the pain 
subsided with position change.  The record shows that deep 
inspiration caused increased pain and that the veteran also 
had a slight cough.  A chest x-ray was negative.  The 
impression was rule out pneumonia.  A November 1975 
examination shows a history of chest pain.  A July 1980 
record reflects that the veteran was a heavy smoker and nail 
biter.  The service medical records show that the veteran was 
seen on a regular basis and counseled on the health hazards 
of smoking, reflecting that he smoked 2 packs per day.  As 
part of his February 1992 retirement examination, a chest x-
ray revealed fibrocalcific residuals of old granulomatous 
disease; there was haziness of the apices for which an apical 
lordotic was suggested if clinically indicated.  The 
retirement examiner noted a history of cigarette abuse.  

Post service private treatment reports, dated from December 
1997 through November 1999, reflect diagnoses of allergic 
rhinitis, bronchitis and COPD.  

At an April 2002 VA examination, the veteran reported that he 
began to smoke cigarettes upon entering the Air Force in 
1966, and continues to smoke today.  He had been on 
Wellbutrin in an attempt to cease smoking, but the veteran 
stopped secondary to side effects from that medication.  The 
veteran denied weight change, but reported chronic cough of 
clear sputum and shortness of breath when walking 1 or 2 
blocks or going upstairs.  He denied hemoptysis or being an 
asthmatic.  The examiner noted that the veteran usually 
required physician attention every fall, as he developed a 
couple of weeks of severe cough and shortness of breath with 
increased production of sputum.  Examination of the lungs 
revealed diminished breath sounds with mild expiratory 
wheezing.  X-rays revealed moderate emphysematous changes 
with flattening of the diaphragms.  There were no acute 
infiltrates, atelectasis or pleural effusion.  A pulmonary 
function test revealed mild obstruction as well as low vital 
capacity, possibly from a concomitant, restricted defect, not 
responsive to bronchodilator.  The pertinent diagnosis was 
COPD.  

An April 2003 VA examination report reflects that the veteran 
has smoked 1 1/2 packs of cigarettes per day since he was 18 
years of age.  His lungs were clear to auscultation and 
percussion.  There were no rales, no rhonchi, and no wheezes 
detected.  He had good breath sounds throughout both lung 
fields.  The chest measured 43-1/2 inches on expiration and 
44-1/2 on deep inspiration.  The diagnosis was COPD, mild.  
The examiner stated that the fibrocalcific residual of old 
granulomatous disease detected on his chest x-ray is not at 
least as likely as not related to his current complaints.  

While VA examined the veteran in April 2002 and April 2003, 
it remains unclear from the medical evidence of record 
whether the veteran's current COPD is related to his period 
of active service.  With regard to the veteran's VA 
examination for respiratory diseases in April 2003, the Board 
finds that the examination report is inconclusive as to the 
etiology of the veteran's COPD.  While the examiner indicated 
that there was no relationship between his x-ray study and 
the veteran's current complaints, the examiner did not 
comment as to whether the veteran's COPD was related in any 
way to service.  

A review of the procedural history of this case reveals that 
the RO denied the veteran's claim of service connection for 
COPD, based on the lack of a relationship between his current 
complaints and the x-ray findings reported during his 
retirement examination in February 1992, without a discussion 
as to the veteran's alternate theories of entitlement.  In 
order to give the veteran the benefit of doubt in this case 
and to accurately assess any possible linkage between his 
currently diagnosed COPD and military service, to include 
claimed exposure to asbestos and cigarette smoking in 
service, the case must be remanded for further development.  

While there is no current specific statutory guidance with 
regard to claims for service connection for asbestosis and 
other asbestos-related diseases, nor has VA promulgated any 
regulations, VA has issued procedures on asbestos-related 
diseases which provide some guidelines for considering 
compensation claims based on exposure to asbestos in VA 
ADJUDICATION PROCEDURE MANUAL, M21-1.  VA must analyze the 
veteran's claim of entitlement to service connection for 
residuals of asbestos exposure under these administrative 
protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

As to disorders related to asbestos exposure, the absence of 
symptomatology during service or for many years following 
separation does not preclude the eventual development of the 
disease.  The latent period varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the time length of exposure is 
not material, as individuals with relatively brief exposures 
of less than one month have developed asbestos-related 
disorders.  VA Adjudication Procedure Manual, M21-1, Part VI, 
7.21(b)(2).

When considering VA compensation claims, VA has the 
responsibility for ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed disease, keeping in 
mind the latency and exposure information noted above.  As 
always, the reasonable doubt doctrine is for consideration in 
such claims.

In McGinty, the United States Court of Appeals for Veterans 
Claims (Court) held that, while the veteran, as a layperson, 
was not competent to testify as to the cause of his disease, 
he was, however, competent to testify as to the facts of his 
asbestos exposure.  McGinty, 4 Vet. App. at 432.

The RO should ask the veteran to identity and sign releases 
for health care providers that have treated him for any 
pulmonary disorder since service discharge in 1992 and to 
provide information of pre-service and post-service evidence 
of occupational or other asbestos exposure.  The Board 
reminds the veteran that the duty to assist is not a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In addition, the veteran will be 
scheduled for an examination to determine the etiology, and 
the nature and extent, of any pulmonary disease found.  The 
examiner will be asked to provide an opinion as to whether 
any such disorder is related to service, to include exposure 
to asbestos, or is related to the veteran's smoking.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ask the veteran to 
identify all non-VA and VA health care 
providers that have treated him for any 
pulmonary disorder since 1992 to the 
present.  The RO should attempt to obtain 
records from each health care provider he 
identifies that might still have 
available records, if not already in the 
record.  If records are unavailable, 
please have the provider so indicate. 

2.  The RO should ask the U.S. Air Force 
service department to indicate whether 
the veteran was exposed to asbestos while 
on active duty in Vietnam.  If no such 
opinion can be given, the service 
department should so state.

3.  The RO should send a questionnaire to 
the veteran asking him to provide 
information on pre-service and post-
service evidence of occupational or other 
asbestos exposure.  Then the RO should 
attempt to contact his former employer(s) 
and request copies of all available 
medical records and personnel records 
indicating the veteran's job duties and 
any on-the-job exposure to asbestos.

4.  Then, RO must review the entire file 
and ensure for the issue remaining on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002) and 
38 C.F.R. 
§ 3.102, 3.159 and 3.326(a) (2003) are 
fully satisfied.  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA as specifically 
affecting the issue remaining on appeal.

5.  After completion of items 1 through 4 
above, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a 
respiratory examination by an appropriate 
specialist, who has not already examined 
the veteran, to clarify the nature, time 
of onset, and etiology of any diagnosed 
pulmonary disorder found, to include 
claimed COPD and bronchitis (or any other 
asbestos-related disease).  All necessary 
studies and/or tests should be conducted, 
to include a spirometry, pre- and post-
bronchodilator, a computed tomography 
(CT) of the chest, and x-rays of the 
chest and sinuses.  The claims file and a 
copy of this remand must be made 
available to the examiner prior to 
examination, and the examiner should so 
indicate in the report that the claims 
file was reviewed.  Such examination is 
to include a review of the veteran's 
history and current complaints, a history 
of his tobacco use and exposure to 
asbestos, a review of past imaging and 
pulmonary function test results, if 
available, as well as a comprehensive 
physical evaluation.  The Board notes 
that the veteran was discharged from the 
Air Force in May 1992 and that he 
indicated that, while serving in 
Southeast Asia in the 1970s, he was 
exposed to asbestos because the tiles on 
the floors and walls contained asbestos.  
After reviewing the claims file and 
examining the veteran, the examiner 
should set forth all established 
diagnoses, expressly offer an opinion as 
to the most probable etiology and date of 
onset of any pulmonary disorder found (to 
include COPD or bronchitis, if found).  
Specifically, the examiner shall indicate 
whether it is at least as likely as not 
(50 percent or more probability) that the 
diagnosed disorder(s) is etiologically 
related to: (1) the veteran's military 
service to include in-service exposure to 
asbestos, (2) post-service exposure to 
asbestos, and/or (3) his history of 
smoking.  If it is determined that there 
is no relationship to military service, 
the examiner should expressly say so.  
The examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  If the examiner agrees or 
disagrees with any opinion of record, 
he/she should specify the reasons for 
such opinion.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

6.  After completion of the above, the RO 
should readjudicate the veteran's claim, 
including any additional evidence 
obtained by the RO on remand.  If any 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review. 

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2003).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  




	                  
_________________________________________________
	M. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




